8 N.Y.2d 891 (1960)
In the Matter of the Claim of Frank F. Puglia, Respondent,
v.
Sing Sing Prison et al., Respondents, and Special Fund for Reopened Cases, Appellant. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued May 23, 1960.
Decided June 9, 1960.
John M. Cullen for appellant.
George J. Hayes, Charles G. Tierney and Morris N. Lissauer for Sing Sing Prison (State of New York) and another, respondents.
No appearance for Frank F. Puglia and another, respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS and BURKE. Taking no part: Judge FOSTER.
Order affirmed, with costs to respondents employer and carrier; no opinion.